         Case 1:20-cv-10425-PBS Document 12 Filed 04/29/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

JAMES M. FEENEY,                        )
          Plaintiff,                    )
                                        )    Civ. Action No. 20-10425-PBS
             v.                         )
                                        )
CAROL MICI, et al.,                     )
          Defendants.                   )

                                     ORDER

                               April 29, 2020
SARIS, D.J.

        On March 2, 2020, James M. Feeney, an inmate confined to the

Souza    Baranowski   Correctional Center       (“SBCC”),   initiated this

action by filing a pro se complaint and motion for leave to proceed

in forma pauperis.      See Docket No. 1.      On March 5, 2020, plaintiff

was granted leave to proceed in forma pauperis.          See Docket No. 5.

Pursuant to 28 U.S.C. § 1915(b)(1), an initial partial filing fee

of $38.15 was assessed.       Id.

        At that time, a notice was issued to the SBCC Treasurer for

payment of the initial filing fee of $38.15 and with monthly

payments to be sent, beginning in April, until the balance of the

filing fee has been paid in full.           See Docket No. 6.

        Now before the Court is plaintiff’s motion to clarify court

order.     See Docket No. 10.       Plaintiff explains that the initial,

partial filing fee of $38.15 was taken twice from his account.

Id.     The court’s records indicate that a payment of $38.15 was
        Case 1:20-cv-10425-PBS Document 12 Filed 04/29/20 Page 2 of 3



first received on March 19, 2020, and a second payment of $38.15

was received on April 13, 2020.

       Prisoner plaintiffs such as Feeney are required to pay the

full   amount   of   the   filing   fee.   See   28   U.S.C.   §   1915(b)(1).

However, if the court grants the prisoner leave to proceed in forma

pauperis, the prisoner may pay the filing fee over time. The

statute requires the prisoner to pay the filing fee in two stages.

First, at the outset of the case, the prisoner must pay an initial

partial filing fee of 20% of the greater of (a) the average monthly

deposits to the prisoner's institution trust account for the 6-

month period immediately preceding the filing of the complaint, or

(b) the average monthly balance in the prisoner's institution trust

account for the same period. 28 U.S.C. § 1915(b)(1). Second, after

payment of the initial partial filing fee, the prisoner must make

monthly payments until he has paid the filing fee in full.

       Because the “first stage” payment of $38.15 was paid twice,

Feeney should be refunded the $38.15 overpayment.

       Accordingly, this Court hereby orders that plaintiff’s motion

to clarify court order is granted to the extent that (1) the Clerk

is directed to return $38.15 to plaintiff and (2) the court

clarifies that SBCC treasurer shall collect from the plaintiff's

trust account the balance of the filing fee ($311.85) by forwarding

monthly payments from the plaintiff's prison trust account to the

clerk of the court each time the amount in the account exceeds $10

                                      2
      Case 1:20-cv-10425-PBS Document 12 Filed 04/29/20 Page 3 of 3



until such time as the filing fee is paid.

SO ORDERED.

                                 /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                    3
